John Carroll Young, J.
This motion was made by the claimants’ attorneys “ for an Order vacating and setting aside the defendant’s demand for a Bill of Particulars herein, dated August 23, 1966, or in the alternative, modifying said demand on the grounds that said demand is oppressive and burdensome and seeks particulars to which defendant is not entitled.”
The claim herein for damages allegedly sustained by the claimants by reason of the appropriation of their property was filed on August 10, 1966. Thirteen days thereafter a demand for a bill of particulars was served on behalf of the defendant.
This procedure would be proper, and many of the particulars demanded would be ordered, if it were not for the adoption by the Court of Claims pursuant to subdivision 9 of section 9 of the Court of Claims Act and of rule 25a, as amended, applicable to all claims filed on and after July 1, 1966.
Examination of the suggested content of the appraisal report required to be filed under this rule discloses that each party is now required to give a full and complete disclosure, including many of the items contained in the demand made upon the claimants. The period within which the appraisals of the parties *442hereto shall be filed will not expire until February 10, 1967.
The motion to vacate the demand of the defendant is granted, with the privilege reserved to the defendant to serve a further demand if so advised, after the filing of the appraisal report pursuant to said rule 25a, as amended and in effect on the date of the filing of the claim herein.